Exhibit 10.3

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

 

$300,000,000

 

CREDIT AGREEMENT

 

among

 

MAGELLAN MIDSTREAM PARTNERS, L.P.,

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

LEHMAN BROTHERS INC.,

as Arranger,

 

LEHMAN COMMERCIAL PAPER INC.,

as Syndication Agent

 

and

 

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent

 

Dated as of September 14, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

         Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

SECTION 1.01.

  DEFINED TERMS    1

SECTION 1.02.

  TERMS GENERALLY    15

SECTION 1.03.

  ACCOUNTING TERMS; GAAP    15

ARTICLE II THE CREDITS

   16

SECTION 2.01.

  COMMITMENTS    16

SECTION 2.02.

  PROCEDURE FOR BORROWING    16

SECTION 2.03.

  REPAYMENT OF LOANS    16

SECTION 2.04.

  CONVERSION AND CONTINUATION OPTIONS    16

SECTION 2.05.

  MINIMUM AMOUNT    17

SECTION 2.06.

  REPAYMENT OF LOANS; EVIDENCE OF DEBT    17

SECTION 2.07.

  OPTIONAL PREPAYMENT OF LOANS    17

SECTION 2.08.

  MANDATORY PREPAYMENTS OF LOANS    18

SECTION 2.09.

  FEES    18

SECTION 2.10.

  INTEREST    18

SECTION 2.11.

  ALTERNATE RATE OF INTEREST    19

SECTION 2.12.

  INCREASED COSTS    19

SECTION 2.13.

  BREAK FUNDING PAYMENTS    20

SECTION 2.14.

  TAXES    20

SECTION 2.15.

  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS    21

SECTION 2.16.

  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS    22

ARTICLE III REPRESENTATIONS AND WARRANTIES

   23

SECTION 3.01.

  ORGANIZATION; POWERS    23

SECTION 3.02.

  AUTHORIZATION; ENFORCEABILITY    23

SECTION 3.03.

  NO UNDISCLOSED LIABILITIES    23

SECTION 3.04.

  GOVERNMENTAL APPROVALS; NO CONFLICTS    23

SECTION 3.05.

  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE    24

SECTION 3.06.

  PROPERTIES    24

SECTION 3.07.

  LITIGATION AND ENVIRONMENTAL MATTERS    24

SECTION 3.08.

  COMPLIANCE WITH LAWS AND AGREEMENTS    25

SECTION 3.09.

  INVESTMENT AND HOLDING COMPANY STATUS    25

SECTION 3.10.

  TAXES    25

SECTION 3.11.

  ERISA    25

SECTION 3.12.

  DISCLOSURE    25

SECTION 3.13.

  LABOR MATTERS    26

SECTION 3.14.

  SUBSIDIARIES    26

SECTION 3.15.

  MARGIN STOCK    26

SECTION 3.16.

  LICENSES AND PERMITS    26

SECTION 3.17.

  REPORTABLE TRANSACTION    26

SECTION 3.18.

  LIEN FILINGS    26

SECTION 3.19.

  USE OF PROCEEDS    26



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS

   27

SECTION 4.01.

  CLOSING DATE    27

ARTICLE V AFFIRMATIVE COVENANTS

   28

SECTION 5.01.

  FINANCIAL STATEMENTS; RATINGS CHANGE AND OTHER INFORMATION    28

SECTION 5.02.

  NOTICES OF MATERIAL EVENTS    29

SECTION 5.03.

  EXISTENCE; CONDUCT OF BUSINESS    29

SECTION 5.04.

  PAYMENT OF OBLIGATIONS    29

SECTION 5.05.

  MAINTENANCE OF PROPERTIES; INSURANCE    30

SECTION 5.06.

  BOOKS AND RECORDS; INSPECTION RIGHTS    30

SECTION 5.07.

  COMPLIANCE WITH LAWS    30

SECTION 5.08.

  USE OF PROCEEDS    30

SECTION 5.09.

  COMPLIANCE WITH ERISA    30

SECTION 5.10.

  INTENTIONALLY DELETED    30

SECTION 5.11.

  COMPLIANCE WITH ENVIRONMENTAL LAWS; ENVIRONMENTAL REPORTS    30

SECTION 5.12.

  FURTHER ASSURANCES    31

SECTION 5.13.

  TAX SHELTER REGULATIONS    31

ARTICLE VI NEGATIVE COVENANTS

   31

SECTION 6.01.

  INDEBTEDNESS    31

SECTION 6.02.

  LIENS    32

SECTION 6.03.

  FUNDAMENTAL CHANGES    33

SECTION 6.04.

  INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS    33

SECTION 6.05.

  SWAP AGREEMENTS    35

SECTION 6.06.

  RESTRICTED PAYMENTS    35

SECTION 6.07.

  TRANSACTIONS WITH AFFILIATES    35

SECTION 6.08.

  RESTRICTIVE AGREEMENTS    35

SECTION 6.09.

  CONSTITUTIVE DOCUMENTS    36

SECTION 6.10.

  INTENTIONALLY DELETED    36

SECTION 6.11.

  SALES AND LEASEBACKS    36

SECTION 6.12.

  CHANGES IN FISCAL YEAR    36

SECTION 6.13.

  INTENTIONALLY DELETED    36

SECTION 6.14.

  INTENTIONALLY DELETED    36

SECTION 6.15.

  MINIMUM INTEREST COVERAGE RATIO    36

SECTION 6.16.

  MAXIMUM LEVERAGE RATIO    36

ARTICLE VII EVENTS OF DEFAULT

   36

ARTICLE VIII THE AGENTS

   38

SECTION 8.01.

  APPOINTMENT    38

SECTION 8.02.

  DELEGATION OF DUTIES    39

SECTION 8.03.

  EXCULPATORY PROVISIONS    39

SECTION 8.04.

  RELIANCE BY AGENTS    39

SECTION 8.05.

  NOTICE OF DEFAULT    39

SECTION 8.06.

  NON-RELIANCE ON AGENTS AND OTHER LENDERS    40

SECTION 8.07.

  INDEMNIFICATION    40

 

ii



--------------------------------------------------------------------------------

SECTION 8.08.

   AGENT IN ITS INDIVIDUAL CAPACITY    40

SECTION 8.09.

   SUCCESSOR ADMINISTRATIVE AGENT    40

SECTION 8.10.

   THE ARRANGER AND THE SYNDICATION AGENT    41

ARTICLE IX MISCELLANEOUS

   41

SECTION 9.01.

   NOTICES    41

SECTION 9.02.

   WAIVERS; AMENDMENTS    42

SECTION 9.03.

   EXPENSES; INDEMNITY; DAMAGE WAIVER    42

SECTION 9.04.

   SUCCESSORS AND ASSIGNS; PARTICIPATIONS AND ASSIGNMENTS    43

SECTION 9.05.

   SURVIVAL    46

SECTION 9.06.

   COUNTERPARTS; INTEGRATION; EFFECTIVENESS    46

SECTION 9.07.

   SEVERABILITY    46

SECTION 9.08.

   RIGHT OF SETOFF    46

SECTION 9.09.

   GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS    47

SECTION 9.10.

   WAIVER OF JURY TRIAL    47

SECTION 9.11.

   HEADINGS    47

SECTION 9.12.

   CONFIDENTIALITY    48

SECTION 9.13.

   INTEREST RATE LIMITATION    48

SECTION 9.14.

   USA PATRIOT ACT    48

SECTION 9.15.

   SEPARATENESS    48

SECTION 9.16.

   RESTRICTED SUBSIDIARIES    49

SECTION 9.17.

   NO PERSONAL LIABILITY OF DIRECTORS, OFFICERS, EMPLOYEES AND UNITHOLDERS    49

 

SCHEDULES:

 

Schedule 2.01 — Commitments

Schedule 3.03 — Disclosed Matters

Schedule 3.14 — Subsidiaries

Schedule 3.18 — Lien Jurisdictions

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.08 — Existing Restrictions

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Opinion of Borrower’s Counsel

Exhibit C — Form of Opinion of In-House Counsel

Exhibit D — Form of Borrowing Notice

 

ANNEX

 

Annex 1 — Certain Adjustments to Consolidated EBITDA

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 14, 2004, among Magellan Midstream
Partners, L.P., a Delaware limited partnership (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), LEHMAN BROTHERS INC., as exclusive advisor, sole
lead arranger and sole bookrunner (in such capacity, the “Arranger”), LEHMAN
COMMERCIAL PAPER INC., as syndication agent (in such capacity, the “Syndication
Agent”), and LEHMAN COMMERCIAL PAPER INC., as administrative agent (in such
capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders provide it credit
facilities in order to finance the Acquisition (as hereinafter defined); and

 

WHEREAS, the Lenders are willing to make such credit facilities available upon
and subject to the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR Loan” means Loans the interest rate applicable to which is determined by
reference to the Alternate Base Rate.

 

“Acquisition” means the acquisition of selected refined products pipelines and
terminal assets owned by Equilon Enterprises LLC d/b/a Shell Oil Products US, a
Delaware limited liability company, and its wholly owned subsidiary, Shell
Pipeline LP, a Delaware limited partnership, on terms and subject to conditions
set forth in the Acquisition Agreement, as amended.

 

“Acquisition Agreement” means the Purchase and Sale Agreement, dated as of June
23, 2004, by and between the Borrower, Shell Pipeline LP, a Delaware limited
partnership, and Equilon Enterprises LLC d/b/a Shell Oil Products US, a Delaware
limited liability company.

 

“Adjusted LIBO Rate” means, with respect to each day during each Interest
Period, an interest rate per annum determined for such day in accordance with
the following formula (rounded upward to the nearest 1/100th of 1%):

 

                            LIBO Rate                            

1.00 - Eurocurrency Reserve Requirements

 

“Administrative Agent” has the meaning set forth in the preamble hereto.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” is the collective reference to the Syndication Agent and the
Administrative Agent.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Alternate Base Rate” for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in
effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1%. For purposes hereof: “Prime Rate” shall mean the prime lending
rate as set forth on the British Banking Association Telerate Page 5 (or such
other comparable publicly available page as may, in the reasonable opinion of
the Administrative Agent after notice to the Borrower, replace such page for the
purpose of displaying such rate if such rate no longer appears on the British
Bankers Association Telerate page 5), as in effect from time to time. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually available. Any change in the Alternate Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective from
and including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

 

“Applicable Percentage” means, as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the aggregate Commitments of
all Lenders (or, at any time after the Closing Date, the percentage which the
aggregate principal amount of such Lender’s Loans then outstanding constitutes
of the aggregate principal amount of all Loans then outstanding).

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, as the case may be, the applicable rate per annum set forth below under
the caption “ABR Spread” or “Eurodollar Spread”, as the case may be, based upon
the ratings by Moody’s and S&P, respectively, applicable on such date to the
Index Debt:

 

Index Debt Ratings:

--------------------------------------------------------------------------------

  

ABR

Spread

--------------------------------------------------------------------------------

    Eurodollar
Spread


--------------------------------------------------------------------------------

 

Category 1

BBB+/Baa1

   0.00 %   .625 %

Category 2

BBB/Baa2

   0.00 %   .75 %

Category 3

BBB-/Baa3

   0.00 %   1.00 %

Category 4

BB+/Ba1

   0.00 %   1.25 %

Category 5

BB/Ba2

   0.00 %   1.50 %

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings (unless one of the ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings); and (iii) if

 

2



--------------------------------------------------------------------------------

the ratings established or deemed to have been established by Moody’s and S&P
for the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Lenders pursuant to Section 5.01 or otherwise. Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(c)), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Arranger” has the meaning set forth in the preamble hereto.

 

“Available Cash” has the meaning set forth in the Partnership Agreement.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing Notice” means, with respect to the request for borrowing of Loans
hereunder, a notice from the Borrower substantially in the form of, and
containing the information prescribed by, Exhibit D, delivered to the
Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Change in Control” means the occurrence of any of the following events: (a) the
acquisition of greater than 50% of the voting or economic interests in the
General Partner by any Person unless such Person has a consolidated net worth of
greater than $500,000,000; (b) the General Partner shall cease to own and
control, of record and beneficially, directly, 100% of the general partner
interests

 

3



--------------------------------------------------------------------------------

in the Borrower or to be the sole managing general partner of the Borrower; or
(c) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
under the Exchange Act), excluding Magellan Midstream Holdings, L.P. and its
Affiliates, shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act) directly or indirectly, of a number
of Units that would entitle such person or group entitled to vote Units
representing, in the aggregate, more than 20% of the total number of Outstanding
Units at any annual meeting of the unitholders of the Borrower or otherwise in
the election of directors of the General Partner.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

 

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02), which date shall
occur on or prior to November 15, 2004.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, as to any Lender, the obligation of such Lender to make a
Loan to the Borrower hereunder in a principal amount not to exceed the amount
set forth under the heading “Commitment” opposite such Lender’s name on Schedule
2.01, or, as the case may be, in the Assignment and Assumption pursuant to which
such Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original aggregate amount of the Commitments
is $300,000,000.

 

“Common Units” means the common units representing limited partner interests in
the Borrower.

 

“Consolidated EBITDA” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, Consolidated Net Income for such period plus,
without duplication and to the extent reflected as a charge in the statement of
such Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Indebtedness hereunder), (c) depreciation and
amortization expense, (d) amortization of intangibles and organization costs,
(e) any extraordinary non-cash expenses or losses and (f) any extraordinary,
unusual or non-recurring cash income or gains to the extent not included in
Consolidated Net Income, and minus, (i) to the extent included in the statement
of such Consolidated Net Income for such period, any extraordinary, unusual or
non-recurring non-cash income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business) and (ii) any cash payments made during such period in respect of items
described in clause (e) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Consolidated Net Income, all as determined on a consolidated basis. For
purposes of calculating Consolidated EBITDA for any each quarter commencing on
or after June 17, 2003, adjustments shall be made to income and expenses as set
forth on Annex 1 hereto. Upon the consummation of any acquisition by any Person
of the assets or Equity Interests of any other Person, or the Disposition by
such Person of any of its assets or the Disposition of its Equity Interests of
any other Person, in each case to the extent such acquisition or

 

4



--------------------------------------------------------------------------------

Disposition involves consideration having a value equal to or greater than
$10,000,000, the Consolidated EBITDA of such Person shall be adjusted on a pro
forma basis to include, in the case of an acquisition, or exclude, in the case
of a Disposition, the historical financial results attributable to such Equity
Interests or assets; such adjustment to be made in a manner consistent with the
regulations and practices of the United States Securities and Exchange
Commission (whether or not applicable).

 

“Consolidated Indebtedness” means the consolidated Indebtedness of the Borrower
and its Restricted Subsidiaries.

 

“Consolidated Interest Expense” means, for any period, the sum of aggregate
interest expense and capitalized interest of the Borrower and its Restricted
Subsidiaries determined on a consolidated basis for such period.

 

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, as applicable, determined
on a consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Borrower, or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries, as
applicable, (b) the income (or deficit) of any Person (other than a Restricted
Subsidiary of the Borrower, as applicable) in which the Borrower or any of its
Restricted Subsidiaries, as applicable, has an ownership interest, except to the
extent that any such income is actually received by the Borrower or any of its
Restricted Subsidiaries, as applicable, in the form of dividends or similar
distributions, and (c) the undistributed earnings of any Restricted Subsidiary
of the Borrower, to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary is not at the time permitted
by the terms of any Contractual Obligation (other than under any Note Purchase
Document (as defined in the Note Purchase Agreement) or any Loan Document) or by
any Law applicable to such Restricted Subsidiary.

 

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.03 or previously disclosed in the
Borrower’s filings with the SEC.

 

“Dispose” means with respect to any property, to sell, lease, engage in a sale
and leaseback with respect thereto, assign, convey, transfer or otherwise
dispose thereof. The term “Disposition” shall have a correlative meaning.

 

5



--------------------------------------------------------------------------------

“dollars” or “$” refers to lawful money of the United States of America.

 

“EDGAR”: the Electronic Data Gathering, Analysis, and Retrieval computer system
for the receipt, acceptance, review and dissemination of documents submitted to
the SEC in electronic format.

 

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or legally enforceable
directives issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management or release of any Hazardous Material or to health
(with respect to exposure to Hazardous Materials) and safety matters.

 

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower or any Subsidiary resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release of any Hazardous Materials into the
environment or (e) any contract or other written agreement pursuant to which
liability is assumed by or imposed against Borrower or any Subsidiary with
respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurocurrency Reserve Requirements” means, for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on

 

6



--------------------------------------------------------------------------------

such day (including, without limitation, basic, supplemental, marginal and
emergency reserves) under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System.

 

“Eurodollar Loans” means Loans the interest rate applicable to which is
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.16(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.14(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.14(a).

 

“Existing Credit Agreement” means the Credit Agreement, dated as of May 25, 2004
among the Borrower, as borrower, the several lenders from time to time party
thereto, J.P. Morgan Securities and Lehman Brothers Inc., as Joint Bookrunners
and Lead Arrangers, and JPMorgan Chase Bank, as Administrative Agent, as amended
by Amendment No. 1, dated as of September 9, 2004.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Funding Office” means the office specified from time to time by the
Administrative Agent as its funding office by notice to the Borrower and the
Lenders.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

7



--------------------------------------------------------------------------------

“General Partner” means Magellan GP, LLC, a Delaware limited liability company
and the general partner of the Borrower.

 

“Governmental Approval” means (a) any authorization, consent, approval, license,
waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (b) any notice to; (c) any declaration of or with; or (d) any registration
by or with, or any other action or deemed action by or on behalf of, any
Governmental Authority.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas and all other substances or wastes of any
nature regulated pursuant to any applicable Environmental Law.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided, however, that in no event shall “Indebtedness” include any contingent
reimbursement obligation arising under any letter of credit issued under the
Existing Credit Agreement to the extent such reimbursement obligation has been
cash collateralized. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

8



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Independent Directors” means individuals who are not officers, directors,
employees or agents of the General Partner or any Affiliate thereof and who
otherwise meet the independence and experience requirements set forth most
recently by any National Securities Exchange on which any Units or other
Partnership Securities are listed or quoted.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Interest Coverage Ratio” means, at any date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense, in each case for the period of four
consecutive fiscal quarters most recently ended on or prior to such date for
which financial information is available.

 

“Interest Payment Date” means (a) as to any ABR Loan, the last day of each
March, June, September and December, (b) as to any Eurodollar Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan, the date of any repayment made in respect thereof.

 

“Interest Period” means as to any Eurodollar Loan, (a) initially the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
related to Interest Periods are subject to the following:

 

(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(2) any Interest Period that would otherwise extend beyond the date final
payment is due on the Loans shall end on such due date; and

 

(3) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.

 

“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations, Government Approvals and Orders of all Governmental Authorities,
whether now or hereafter in effect.

 

“Lehman Entity” means any of Lehman Commercial Paper Inc. or any of its
affiliates.

 

9



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Leverage Ratio” means, at any date, the ratio of (a) Consolidated Indebtedness
at such date to (b) Consolidated EBITDA for the four consecutive fiscal quarters
most recently ended on or prior to such date for which financial information is
available.

 

“LIBO Rate” means, with respect to each day during each Interest Period, the
rate per annum determined on the basis of the rate for deposits in Dollars for a
period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Page 3750 of the Telerate screen as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period.
In the event that such rate does not appear on Page 3750 of the Telerate screen
(or otherwise on such screen), the “LIBO Rate” for purposes of this definition
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, any promissory notes executed in
connection herewith, and any other agreements and documents executed and
delivered in connection with this Agreement.

 

“Loans” has the meaning assigned to such term in Section 2.01.

 

“Magellan Pipeline” means Magellan Pipeline Company, LLC or, after conversion of
such Person to a limited partnership form, Magellan Pipeline Company, L.P., in
each case a Subsidiary.

 

“Material Adverse Effect” means a material adverse effect on (a) the
Acquisition, (b) the business, assets, operations or condition, financial or
otherwise, of the Borrower and the Subsidiaries taken as a whole, (c) the
ability of the Borrower to perform any of its obligations under this Agreement
or (d) the validity or enforceability of this Agreement.

 

“Material Indebtedness” means Indebtedness (other than the Loans) and
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$25,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means the date which is 364 days after the Closing Date.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

10



--------------------------------------------------------------------------------

“Net Cash Proceeds” means, in connection with any issuance or sale of equity
securities or debt securities or instruments or the incurrence of loans, the
cash proceeds received from such issuance or incurrence, net of attorney’s fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

“Note Purchase Agreement” means the Amended and Restated Note Purchase
Agreement, dated as of May 25, 2004, among Magellan Pipeline, the Borrower, the
General Partner and the Purchasers listed therein, as amended by the Amendment
and Consent, dated as of August 30, 2004.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Outstanding Units” has the meaning set forth in the Partnership Agreement

 

“Participant” has the meaning set forth in Section 9.04(b).

 

“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the Borrower, dated as of April 22, 2004, as amended
through the date hereof.

 

“Payment Office” means the office specified from time to time by the
Administrative Agent as its payment office to the Borrower and the Lenders.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

11



--------------------------------------------------------------------------------

(g) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower and its
Subsidiaries;

 

(h) licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of the Borrower or such Subsidiary;

 

(i) the lien reserved in leases for rent and for compliance with the terms of
the lease in the case of leasehold estates;

 

(j) any Lien in favor of any Governmental Authority to secure partial, progress,
advance or other payments pursuant to any contract or statute, or any Lien
securing industrial development, pollution control or similar revenue bonds; and

 

(k) any easements, exceptions or reservations in any property or assets granted
or reserved for the purpose of pipelines, roads, the removal of oil, gas, coal
or other minerals, and other like purposes, or for the joint or common use of
real property, facilities and equipment which are incidental to, and do not
materially interfere with, the ordinary conduct of the Borrower’s and/or its
Subsidiaries’ business.

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness except as otherwise permitted above.

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) investments in commercial paper, asset-backed securities, auction rate
securities or similar securities maturing or resetting within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least A-2 or AA from S&P or P-2 or Aa2 from Moody’s;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;

 

12



--------------------------------------------------------------------------------

(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
and

 

(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition, except that with respect to the maturities of the assets included in
such funds the requirements of clauses (a) through (f) shall not be applied to
the individual assets included in such funds but to the weighted-average
maturity of all assets included in such funds.

 

“Permitted Joint Venture” means any Person (other than a Subsidiary) in which
the Borrower, directly or through Subsidiaries, holds equity interests
representing less than 100%, of the total outstanding equity interests of such
Person.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Register” has the meaning set forth in Section 9.04(d).

 

“Regulation D” means Regulation D of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” means, with respect to any Lender, any fund that (a) invests in
commercial loans and (b) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such Lender.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, the holders of more than 50% of (a) until
the Closing Date, the Commitments, and (b) thereafter, the aggregate unpaid
principal amount of the Loans then outstanding.

 

“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§9601(25), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to: (i) clean up, remove, treat, abate, or in any other
way address any Hazardous Material in the environment; (ii) prevent the release
of any Hazardous Material; or (iii) perform studies and investigations in
connection with clause (i) or (ii) above.

 

13



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

 

“Restricted Subsidiary” means each of (a) (i) Magellan GP, Inc., a Delaware
corporation, (ii) Magellan OLP, L.P., a Delaware limited partnership, (iii)
Magellan Pipeline, (iv) Magellan NGL, LLC, a Delaware limited liability company,
(v) Magellan Ammonia Pipeline, L.P., a Delaware limited partnership, (vi)
Magellan Terminals Holdings, L.P., a Delaware limited partnership, (vii)
Magellan Pipelines Holdings, L.P., a Delaware limited partnership, and (viii)
Magellan Asset Services, L.P., a Delaware limited partnership, and (b) any other
Subsidiary of the Borrower designated by the Borrower as a Restricted Subsidiary
pursuant to Section 9.16.

 

“S&P” means Standard & Poor’s.

 

“SEC” means the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Services Agreement” means the New Services Agreement, dated as of June 17,
2003, among the General Partner, the Borrower, Magellan Pipeline, Magellan
Terminals Holding, L.P. and Magellan Midstream Holdings, L.P. as in effect as of
the date hereof without giving any effect to any subsequent amendment,
supplement or other modification thereto or termination thereof not approved of
by the Required Lenders if such amendment, supplement or other modification
thereto or termination thereof would reasonably be expected to adversely affect
the Lenders.

 

“Subordinated Units” means the subordinated units representing limited partner
interests in the Borrower.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

14



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
consummation of the Acquisition.

 

“Type” refers to whether the rate of interest on any Loan is determined by
reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Units” has the meaning set forth in the Partnership Agreement

 

“Unrestricted Subsidiary” means any Subsidiary other than a Restricted
Subsidiary.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in a manner satisfactory to the Borrower and
the Required Lenders.

 

15



--------------------------------------------------------------------------------

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a loan (each, a “Loan”) to the Borrower on the
Closing Date in a principal amount for each Lender not to exceed the amount of
the Commitment of such Lender. The Loans may from time to time be Eurodollar
Loans or ABR Loans as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.02 and 2.04. If the terms and
conditions to making any Loan hereunder are not satisfied on or prior to
November 15, 2004, the Commitments of each Lender hereunder shall terminate on
such date and the Lenders will no longer be obligated to make loans to the
Borrower hereunder.

 

SECTION 2.02. Procedure for Borrowing. The Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 10:00 A.M., New York City time, one
Business Day prior to the anticipated Closing Date in the case of ABR Loans, or
three days prior to the anticipated Closing Date, in the case of Eurodollar
Loans) requesting that the Lenders make the Loans on the Closing Date. Upon
receipt of such Borrowing Notice the Administrative Agent shall promptly notify
each Lender thereof. Not later than 12:00 Noon, New York City time, on the
Closing Date, each Lender shall make available to the Administrative Agent at
the Funding Office an amount in immediately available funds equal to the Loan or
Loans to be made by such Lender. The Administrative Agent shall make available
to the Borrower the aggregate of the amounts made available to the
Administrative Agent by the Lenders, in like funds as received by the
Administrative Agent.

 

SECTION 2.03. Repayment of Loans. The Loan of each Lender shall mature and,
unless earlier accelerated or payable in accordance with the terms of this
Agreement, shall be payable in full on the Maturity Date.

 

SECTION 2.04. Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may be made
only on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Administrative Agent at least three Business Days’ prior irrevocable notice
of such election (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan may be converted into a Eurodollar
Loan (i) when any Event of Default has occurred and is occurring and the
Administrative Agent has, or the Required Lenders have, determined in its or
their sole discretion not to permit such conversions or (ii) after the date that
is one month prior to the Maturity Date of the Loans. Upon receipt of any such
notice the Administrative Agent shall promptly notify each Lender thereof.

 

(b) The Borrower may elect to continue any Eurodollar Loan as such upon the
expiration of the then current Interest Period with respect thereto by giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.01,
of the length of the next Interest Period to be applicable to such Loans;
provided that no Eurodollar Loan may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has, or the
Required Lenders have, determined in its or their sole discretion not to permit
such continuations; and provided, further, that if the Borrower shall fail to
give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso, such Loans
shall be converted automatically to ABR Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof.

 

16



--------------------------------------------------------------------------------

SECTION 2.05. Minimum Amount. Notwithstanding anything to the contrary in this
Agreement, all borrowings, conversions, continuations and optional prepayments
of Eurodollar Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections that, after giving effect
thereto, the aggregate principal amount of the Eurodollar Loans shall be equal
to $1,000,000 or a whole multiple of $1,000,000 in excess thereof.

 

SECTION 2.06. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date
(or on such earlier date on which the Loans shall become due and payable
pursuant to Article VII). The Borrower hereby further agrees to pay interest on
the unpaid principal amount of the Loans from time to time outstanding from the
date hereof until payment in full thereof at the rates per annum, and on the
dates, set forth in Section 2.10.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.07. Optional Prepayment of Loans. The Borrower may, at any time and
from time to time, prepay the Loans, in whole or in part, without premium or
penalty (except as otherwise provided herein), upon irrevocable notice delivered
to the Administrative Agent at least three Business Days prior thereto in the
case of Eurodollar Loans and at least one Business Day prior thereto in the case
of ABR Loans, which notice shall specify the date and amount of such prepayment
and whether such prepayment is of Eurodollar Loans or ABR Loans; provided that
if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.13. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with accrued interest to such date on the
amount prepaid. Partial prepayments of Loans under this Section 2.07 shall be in
an aggregate amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof.

 

17



--------------------------------------------------------------------------------

SECTION 2.08. Mandatory Prepayments of Loans. Unless the Required Lenders shall
otherwise agree, if any Capital Stock shall be issued, or Indebtedness incurred
by the Borrower or any of its Subsidiaries (excluding any Indebtedness incurred
in accordance with Section 6.01(a), Section 6.01(c), Section 6.01(d), Section
6.01(e), Section 6.01 (f) or Section 6.01(i) as in effect on the date of this
Agreement or any Indebtedness incurred under the Existing Credit Agreement),
then on the date of such issuance or incurrence, the Loans shall be prepaid by
an amount equal to the amount of Net Cash Proceeds of such issuance or
incurrence.

 

SECTION 2.09. Fees. The Borrower agrees to pay, on the date which is 180 days
after the Closing Date, to the Administrative Agent for the account of each
Lender a facility fee in an amount equal to 0.25% of the aggregate unpaid
principal amount of the Loans of such Lender outstanding on such 180th day after
the Closing Date.

 

SECTION 2.10. Interest. (a) Each ABR Loan shall bear interest for each day on
which it is outstanding at a rate per annum equal to the Alternate Base Rate in
effect for such day plus the Applicable Rate in effect for such date.

 

(b) Each Eurodollar loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Rate in effect for such day.

 

(c) Intentionally deleted.

 

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

18



--------------------------------------------------------------------------------

SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of any
Interest Period:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) during such Interest Period;

 

then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrower and the Lender as soon as practicable thereafter. If such notice
is given (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any Loans that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as ABR Loans and (z) any outstanding Eurodollar Loans shall be
converted, on the last day of the then current Interest Period with respect
thereto, to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert Loans to Eurodollar
Loans.

 

SECTION 2.12. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

 

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

19



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.07 and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.16, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

SECTION 2.14. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.

 

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto (except as a result that such sums were imposed as a
result of the willful misconduct or gross negligence of the Administrative Agent
or such

 

20



--------------------------------------------------------------------------------

Lender, as applicable, as finally determined by a court of competent
jurisdiction), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. Neither the
Administrative Agent nor any Lender shall be entitled to receive any payment
with respect to the Indemnified Taxes or Other Taxes that are incurred or
accrued more than 180 days prior to the date the Administrative Agent or such
Lender, as applicable, gives notice thereof and demand therefor to the Borrower.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law, such
properly completed and executed documentation prescribed by applicable Law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

 

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.14, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.14 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The borrowing by the Borrower from the Lenders hereunder shall be made pro rata
according to the respective Applicable Percentages of the Lenders. Each payment
by the Borrower of interest in respect of the Loans and each payment in respect
of fees payable hereunder shall be applied to the amounts of such obligations
owing to the Lenders pro rata according to the respective amounts then due and
owing to the Lenders.

 

(b) Each payment (including each prepayment) of the Loans shall be allocated
among the Lenders pro rata based on the principal amount of the Loans held by
the Lenders. Amounts prepaid on account of the Loans may not be reborrowed.

 

(c) The application of any payment of the Loans (including optional and
mandatory prepayments) shall be made, first, to ABR Loans and, second, to
Eurodollar Loans. Each payment of the Loans shall be accompanied by accrued
interest to the date of such payment on the amount paid.

 

21



--------------------------------------------------------------------------------

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Payment Office, in Dollars and in immediately available
funds. Any payment made by the Borrower after 12:00 Noon, New York City time, on
any Business Day shall, in the discretion of the Administrative Agent, be deemed
to have been on the next following Business Day. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of the principal pursuant to
the preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.

 

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the Closing Date that such Lender will not make the amount that
would constitute its share of the Loans available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on Closing Date, such Lender shall pay to the Administrative
Agent, on demand, such amount with interest thereon at a rate equal to the
greater of (i) to the Federal Funds Effective Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error.

 

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their pro rata
shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any un-reimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

22



--------------------------------------------------------------------------------

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s limited partnership powers and have been duly authorized by all
necessary limited partnership action. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03. No Undisclosed Liabilities. The Borrower and its Subsidiaries have
no material liabilities or obligations of any nature except for (a) liabilities
or obligations reflected or reserved against in the Financial Statements or in
the financial statements most recently delivered by the Borrower pursuant to
Section 5.01, (b) current liabilities incurred in the ordinary course of
business since the date of such financial statements, (c) liabilities or
obligations that are not required to be included in financial statements
prepared in accordance with GAAP, and (d) those set forth in Schedule 3.03
attached to this Agreement or previously disclosed in the Borrower’s filings
with the SEC.

 

SECTION 3.04. Governmental Approvals; No Conflicts. The Transactions (a) as of
the Closing Date, will not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and

 

23



--------------------------------------------------------------------------------

effect, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries.

 

SECTION 3.05. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income and cash flows (i) as of and for the fiscal year ended
2003, reported on by Ernst & Young LLP, independent public accountants, and (ii)
as of and for the fiscal quarter and the portion of the fiscal year ended June
30, 2004, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

 

(b) The unaudited pro forma consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at June 30, 2004 (including the notes thereto) (
the “Pro Forma Balance Sheet”), copies of which have heretofore been furnished
to each Lender, has been prepared giving effect (as if such event had occurred
on such date) to (i) the consummation of the Acquisition, (ii) the Loans to be
made on the Closing Date and the use of proceeds thereof and (iii) the payment
of fees and expenses in connection with the foregoing. The Pro Forma Balance
Sheet has been prepared based on the best information available to the Borrower
as of the date of delivery thereof, and presents fairly on a pro forma basis the
estimated financial position of Borrower and its consolidated Subsidiaries as at
June 30, 2004, assuming that the events specified in the preceding sentence had
actually occurred at such date.

 

(c) Since December 31, 2003, no event has occurred that could reasonably
expected to have a Material Adverse Effect.

 

SECTION 3.06. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for such defects in title that would not
reasonably be expected to have a Material Adverse Effect.

 

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.07. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve this Agreement or, as of the Closing Date, the Transactions.

 

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any

 

24



--------------------------------------------------------------------------------

Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any reasonable basis for any Environmental Liability.

 

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.08. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.09. Investment and Holding Company Status. Neither the Borrower nor
any of its Subsidiaries is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940 or (b) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935.

 

SECTION 3.10. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.11. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that would reasonably be
expected to have a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Plans by an amount that would reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.12. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to pro forma and projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

25



--------------------------------------------------------------------------------

SECTION 3.13. Labor Matters. There are no strikes, lockouts or slowdowns against
the Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that could reasonably be expected to have a Material
Adverse Effect. The hours worked by and payments made to employees of the
Borrower and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other Law dealing with such matters to the extent that such
violation could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.14. Subsidiaries. Schedule 3.14 lists, for each Subsidiary of the
Borrower as of the date hereof, its full legal name, its jurisdiction of
organization, the number of shares of capital stock or other Equity Interests
outstanding and the owner(s) of such shares or Equity Interests.

 

SECTION 3.15. Margin Stock. Neither the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation T, U or X of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Loan will be used to purchase or
carry any margin stock in violation of said Regulation T, U or X or to extend
credit to others for the purpose of purchasing or carrying margin stock in
violation of said Regulation T, U or X.

 

SECTION 3.16. Licenses and Permits. Each of the Borrower and its Subsidiaries
possess all licenses, permits, authorizations, registrations, approvals and
similar rights necessary under Law for such Person to conduct its operations as
now being conducted, each of such licenses, permits, authorizations,
registrations, approvals and similar rights is valid and subsisting, in full
force and effect and enforceable by such Person, and such Person is in
compliance with all terms, conditions or other provisions of such permits,
authorizations, registrations, approvals and similar rights except where such
failure to possess or such noncompliance would not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 3.17. Reportable Transaction. The Borrower does not intend to treat the
Loans as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). In the event the Borrower determines to take any
action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof. Furthermore, the Borrower acknowledges that one or
more of the Lenders may treat its Loans as part of a transaction that is subject
to Treasury Regulation Section 1.6011-4 or Section 301.6112-1, and the
Administrative Agent and such Lender or Lenders, as applicable, may file such
IRS forms or maintain such lists and other records as they may determine are
required by such Treasury Regulations.

 

SECTION 3.18. Lien Filings. Schedule 3.18 attached hereto lists all of the
jurisdictions in which liens have been filed in connection with the Note
Purchase Agreement.

 

SECTION 3.19. Use of Proceeds. The Proceeds of the Loans shall be used to
finance a portion of the Acquisition and to pay related fees and expenses.

 

26



--------------------------------------------------------------------------------

ARTICLE IV

 

Conditions

 

SECTION 4.01. Closing Date. The agreement of each Lender to make its Loan on the
Closing Date is subject to the satisfaction (or waiver in accordance with
Section 9.02), prior to or concurrently with the making of such Loan on the
Closing Date, of the following conditions precedent:

 

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement and all other documents
required by Lender in connection with this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and all other
documents required by Lender in connection with this Agreement.

 

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of Vinson Elkins, LLP, counsel for the Borrower, substantially in the form
of Exhibit B, and covering such other matters relating to the Borrower, this
Agreement or the Transactions as the Required Lenders shall reasonably request.
The Borrower hereby requests such counsel to deliver such opinion.

 

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of the general counsel of the Borrower, substantially in the form of
Exhibit C, and covering such other matters relating to the Borrower, this
Agreement or the Transactions as the Required Lenders shall reasonably request.

 

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the General
Partner, the authorization of the Transactions and any other legal matters
relating to the Borrower and the General Partner, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

 

(e) All governmental and third party approvals necessary in connection with the
Transactions shall have been obtained and be in full force and effect.

 

(f) The Administrative Agent shall have received true and correct copies,
certified as to authenticity by the Borrower, of (i) the Existing Credit
Agreement and the Note Purchase Agreement, (ii) the Acquisition Agreement and
(iii) such other documents or instruments as may be reasonably requested by the
Administrative Agent.

 

(g) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (j) and (k) of this Section.

 

(h) The Administrative Agent and the Arranger shall have received all fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out of pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

 

(i) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower for the two (2) most recent fiscal years
ended prior to the Closing Date as to which such financial statements are
available, (ii) satisfactory unaudited interim consolidated financial statements
of the Borrower for each quarterly period ended subsequent to the date of the
latest financial statements delivered pursuant to clause (i) immediately above
as to which such financial statements are available and (iii) the Pro Forma
Balance Sheet.

 

(j) Each of the representations and warranties made by the Borrower in or
pursuant to this Agreement shall be true and correct as on and as of the Closing
Date as if made on and as of the Closing Date.

 

27



--------------------------------------------------------------------------------

(k) No Default or Event of Default shall have occurred and be continuing on the
Closing Date after giving effect to the extensions of credit requested to be
made on such date.

 

ARTICLE V

 

Affirmative Covenants

 

So long as any Loan or other amount is owing to any Lender or any Agent
hereunder, the Borrower covenants and agrees that:

 

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

 

(a) within 90 days after the end of each fiscal year of the Borrower, on EDGAR
(or upon the request of any Lender, the Borrower shall provide a copy of such
statement or report described above to any Lender that does not have access to
EDGAR), its audited consolidated balance sheet and related statements of income,
partners’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower on EDGAR (or upon the request of any Lender,
the Borrower shall provide a copy of such statement or report described above to
any Lender that does not have access to EDGAR), its consolidated balance sheet
and related statements of income and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.15 and Section 6.16, and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
last audited financial statements delivered pursuant to Section 5.01(a) above
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;

 

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

28



--------------------------------------------------------------------------------

(e) promptly after the same become publicly available, on EDGAR (or upon the
request of any Lender, the Borrower shall provide a copy of such statement or
report described above to any Lender that does not have access to EDGAR) copies
of all periodic and other reports, proxy statements and other materials filed by
the Borrower or any Subsidiary with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;

 

(f) promptly after Moody’s or S&P shall have announced a change in the rating
established for the Index Debt, written notice of such rating change; and

 

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default of which the Borrower has notice;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount that could
reasonably be expected to have a Material Adverse Effect; and

 

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

 

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

29



--------------------------------------------------------------------------------

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition in accordance
with industry practice, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties subject to applicable safety rules and procedures, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

 

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
finance the Acquisition and to pay related fees and expenses. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the regulations of the Board,
including Regulations T, U and X.

 

SECTION 5.09. Compliance with ERISA. In addition to and without limiting the
generality of Section 5.07, the Borrower shall, and shall cause its Subsidiaries
to, (a) comply in all material respects with all applicable provisions of ERISA
and the regulations and published interpretations thereunder with respect to all
employee benefit plans (as defined in ERISA), (b) not take any action or fail to
take action the result of which could be (i) a liability to the PBGC or (ii) a
past due liability to any Multiemployer Plan, (c) not participate in any
prohibited transaction that could result in any civil penalty under ERISA or any
tax under the Code, and (d) operate each employee benefit plan in such a manner
that will not incur any tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code
except to the extent, in each case, where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect. The Borrower
shall, and shall cause each of its Subsidiaries to, furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any employee benefit plan sponsored, maintained or contributed
to by any of said Persons, as may be reasonably requested by the Administrative
Agent.

 

SECTION 5.10. Intentionally Deleted.

 

SECTION 5.11. Compliance with Environmental Laws; Environmental Reports. In
addition to and without limiting the generality of Section 5.07, the Borrower
shall, and shall cause its Subsidiaries to, (a) comply in all material respects
with all Environmental Laws applicable to its operations and real property
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; (b) obtain and renew
all material

 

30



--------------------------------------------------------------------------------

Governmental Approvals required under Environmental Laws applicable to its
operations and real property; and (c) conduct any Response legally required by
Borrower or any of its Subsidiaries in accordance with applicable Environmental
Laws.

 

SECTION 5.12. Further Assurances. The Borrower will, and will cause each
Subsidiary to, at its own cost and expense, to promptly (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments the
Administrative Agent may reasonably require from time to time in order to carry
out more effectively the purposes of the Loan Documents.

 

SECTION 5.13. Tax Shelter Regulations. If the Borrower determines to take any
action inconsistent with Section 3.17, the Borrower will promptly notify the
Administrative Agent thereof and will promptly deliver to the Administrative
Agent a duly completed copy of IRS Form 8886 (or any successor form). The
Borrower acknowledges that, upon any such notification, any Lender may treat its
Loans hereunder as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1, and such Lender will maintain the lists and other records
required by such Treasury Regulation.

 

ARTICLE VI

 

Negative Covenants

 

So long as any Loan or any other amount is owing to any Lender or any Agent
hereunder, the Borrower covenants and agrees that:

 

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a) Indebtedness created hereunder or under the Existing Credit Agreement;

 

(b) unsecured Indebtedness of the Borrower so long as the incurrence or
maintenance of such Indebtedness does not cause a Default or an Event of Default
under any other provision of this Agreement;

 

(c) Indebtedness existing on the date hereof and set forth in Schedule 6.01, and
any extensions, refinancing (excluding refinancings of the Series B Notes issued
pursuant to the Note Purchase Agreement), renewals or replacements of any such
Indebtedness; provided that such Indebtedness is not increased in connection
therewith except for increases in an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such extension, renewal, refinancing, or replacement and in an
amount equal to any existing commitments unutilized thereunder, and is not
secured by any additional assets;

 

(d) purchase money Indebtedness (including Capital Lease Obligations) of the
Restricted Subsidiaries representing the portion of the purchase price of any
office equipment, data processing equipment (including, without limitation,
computer and computer peripheral equipment), trucks, tractors, trailers and
other transportation equipment which may be secured by Liens permitted under
Section 6.02(d); provided that the aggregate principal amount of Indebtedness
permitted by this clause (d) shall not exceed $25,000,000 at any time
outstanding;

 

31



--------------------------------------------------------------------------------

(e) Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;

 

(f) Guarantees by the Borrower of Indebtedness of any Restricted Subsidiary and
by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Restricted Subsidiary;

 

(g) unsecured Indebtedness of the Restricted Subsidiaries; provided that (i) the
incurrence or maintenance of such Indebtedness does not cause a Default or an
Event of Default under any other provisions of this Agreement; and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (g) shall
not exceed $50,000,000 at any time outstanding;

 

(h) Indebtedness of Unrestricted Subsidiaries except to the extent such
Indebtedness would also constitute Indebtedness of the Borrower and/or any
Restricted Subsidiary (i.e., such Indebtedness is non recourse to Borrower and
each of the Restricted Subsidiaries and their respective properties and assets);
and

 

(i) Indebtedness consisting of surety bonds that the Borrower or any Subsidiary
is required to obtain in order to comply with applicable Law or the requirements
of any Governmental Authority in the ordinary course of business.

 

SECTION 6.02. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a) Permitted Encumbrances;

 

(b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and any extensions, renewals and
replacements thereof;

 

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary after the date hereof
prior to the time such Person becomes a Restricted Subsidiary; provided that (i)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and any extensions,
renewals and replacements thereof;

 

(d) Liens securing the Indebtedness permitted by clause (d) of Section 6.01 and
placed on the property described therein contemporaneously with the purchase
thereof or within 90 days thereafter, by the Borrower or any of its Restricted
Subsidiaries to secure all or a portion of the purchase price thereof; provided
that such Lien shall not extend to any other property or assets of the Borrower
or its Restricted Subsidiaries;

 

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
and the Indebtedness secured

 

32



--------------------------------------------------------------------------------

thereby are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (ii) the Indebtedness secured
thereby does not exceed 90% of the cost of acquiring, constructing or improving
such fixed or capital assets and (iii) such security interests shall not apply
to any other property or assets of the Borrower or any Restricted Subsidiary;

 

(f) any interest or title of a lessor under any lease entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of its
business and covering only the assets so leased, and any interest of a landowner
in the case of easements entered into by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of its business and covering only the
property subject to the easement;

 

(g) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
(as to the Borrower and all its Restricted Subsidiaries) $10,000,000 at any one
time;

 

(h) any Lien created or assumed by the Borrower or any Restricted Subsidiary in
connection with the issuance of Indebtedness, the interest on which is
excludable from gross income of the holder of such Debt pursuant to the Code,
for the purpose of financing, in whole or in part, the acquisition or
construction of property or assets to be used by the Borrower or its Restricted
Subsidiaries;

 

(i) Liens on any additions, improvements, replacements, repairs, fixtures,
appurtenances or component parts thereof attaching to or required to be attached
to property or assets pursuant to the terms of any mortgage, pledge agreement,
security agreement or other similar instrument, creating a Lien upon such
property or asset otherwise permitted under this Section;

 

(j) any Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section, provided that such Indebtedness is not increased except for
increases in an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
extension, renewal, refinancing, or replacement and in an amount equal to any
existing commitments unutilized thereunder, and is not secured by any additional
assets; and

 

(k) Liens securing the Indebtedness under the Note Purchase Agreement and/or the
Existing Credit Agreement; provided that such Liens equally and ratably secure
the Indebtedness and other obligations under this Agreement.

 

SECTION 6.03. Fundamental Changes. Except to the extent that such would not
constitute a Change in Control, neither the Borrower nor any Restricted
Subsidiary will merge or consolidate with or into any other Person unless (a)
both before and after giving effect to such merger or consolidation, the exists
no Default or Event of Default and (b) the Borrower or such Restricted
Subsidiary is the surviving Person.

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly-owned Restricted Subsidiary prior to such merger) any capital
stock, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any Indebtedness of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit, except:

 

(a) Permitted Investments;

 

33



--------------------------------------------------------------------------------

(b) investments by the Borrower in the capital stock of its Restricted
Subsidiaries;

 

(c) investments by the Borrower and its Restricted Subsidiaries in its
Unrestricted Subsidiaries and/or Permitted Joint Ventures; provided that the
aggregate amount of investments permitted by this clause (c) shall not exceed
$200,000,000 at anytime outstanding; provided that the limitation on investments
in this clause (c) is not intended to limit Borrower’s ability to invest in
Unrestricted Subsidiaries as set forth in clause (d) of this Section 6.04;

 

(d) investments by the Borrower and its Restricted Subsidiaries in its
Unrestricted Subsidiaries and/or Permitted Joint Ventures out of the net
proceeds received by Borrower from the issuance of any Equity Interests of the
Borrower;

 

(e) investments by Restricted Subsidiaries in Permitted Joint Ventures; provided
that such Permitted Joint Ventures shall be deemed to be Restricted Subsidiaries
for all purposes hereunder, except that for the purposes of calculating
Consolidated EBITDA, Consolidated Net Income, Consolidated Interest Expense and
Consolidated Indebtedness, the inclusion of the relevant financial data
regarding such Permitted Joint Ventures shall be limited to the percentage
Equity Interest in such Permitted Joint Ventures owned by such Restricted
Subsidiaries;

 

(f) investments in Unrestricted Subsidiaries the proceeds of which shall be
immediately used by such Unrestricted Subsidiary to repay outstanding
Indebtedness of such Unrestricted Subsidiary; provided that the making of any
such investment shall be deemed to be an election by Borrower to convert such
Unrestricted Subsidiary into a Restricted Subsidiary pursuant to Section 9.16
without any further action of Borrower;

 

(g) loans or advances made by the Borrower to any Restricted Subsidiary and made
by any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;

 

(h) Guarantees constituting Indebtedness permitted by Section 6.01;

 

(i) any purchases or other acquisitions of all or substantially all of the
Equity Interests in any Person that, immediately upon consummation thereof, will
be a Restricted Subsidiary (including, without limitation, as a result of a
merger or consolidation otherwise permitted under this Agreement) and any
purchases or other acquisition of any property or assets of any Person;

 

(j) investments consisting of non-cash consideration with respect to any sale of
assets by the Borrower or any Restricted Subsidiary;

 

(k) investments consisting of extensions of credit, including without
limitation, in the nature of accounts receivable arising from the grant of trade
credit or prepayments or similar transactions entered into in the ordinary
course of business and investments by the Borrower or any Restricted Subsidiary
in satisfaction or partial satisfaction thereof from financially troubled
account debtors to prevent or limit financial loss; and

 

(l) to the extent not prohibited by Law, loans and advances to the officers,
directors and employees of the Borrower and its Subsidiaries made from time to
time in the ordinary course of business; provided that the aggregate amount of
investments permitted by this clause (l) shall not exceed $500,000 at anytime
outstanding.

 

34



--------------------------------------------------------------------------------

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Borrower or any of its Restricted Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Restricted Subsidiary.

 

SECTION 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payments, except that so long as no
Default or Event of Default shall have occurred and be continuing and provided
that no Default or Event of Default would result from the making of such
Restricted Payment:

 

(a) any Restricted Subsidiary may make Restricted Payments to the Borrower or
any Restricted Subsidiary;

 

(b) the Borrower may make Restricted Payments from Available Cash; and

 

(c) the Borrower may make Restricted Payments in connection with stock option
plans or other benefit plans for management or employees of the Borrower and its
Subsidiaries.

 

SECTION 6.07. Transactions with Affiliates. Except as otherwise permitted
hereunder, the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a) in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties, including, without
limitation, any transaction entered into pursuant to the Services Agreement or
the Partnership Agreement, (b) transactions between or among the Borrower and
its Restricted Subsidiaries not involving any other Affiliate, and (c) any
Restricted Payment permitted by Section 6.06.

 

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon the ability of any Restricted Subsidiary to (a)
make Restricted Payments, including, without limitation, to pay dividends or
other distributions in respect of any Equity Interests of such Restricted
Subsidiary, (b) make or repay loans or advances to the Borrower or any other
Restricted Subsidiary, or (c) Guarantee Indebtedness of the Borrower or any
other Restricted Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold and such
sale is permitted hereunder, and (iv) the foregoing shall not apply to
restrictions and conditions contained in the Existing Credit Agreement (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any restrictions or conditions contained in the Existing
Credit Agreement or any other documents entered

 

35



--------------------------------------------------------------------------------

into in connection therewith); provided that in no event shall such restrictions
and conditions contained in the Existing Credit Agreement be more restrictive
than the restrictions and conditions set forth in Section 6.06 of this Agreement
and this Section 6.08.

 

SECTION 6.09. Constitutive Documents. The Borrower will not, and will not permit
any Subsidiary to, amend its charter or by-laws or other constitutive documents
in any manner that would adversely and materially affect the rights of the
Lenders under this Agreement or their ability to enforce the same.
Notwithstanding the above, the Borrower shall comply with the terms and
provisions of Section 2.9 and Section 12.9 of the Partnership Agreement and
shall not amend, supplement or otherwise modify (pursuant to a waiver or
otherwise) any of such Sections.

 

SECTION 6.10. Intentionally Deleted.

 

SECTION 6.11. Sales and Leasebacks. Except to the extent such leases in the
aggregate would not require total payments of more than $10,000,000 per annum,
the Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, become or remain liable as lessee or as a guarantor
or other surety with respect to any lease of any property (whether real,
personal or mixed), whether now owned or hereafter acquired that (i) the
Borrower or any of its Restricted Subsidiaries has sold or transferred or is to
sell or transfer to any other Person (other than the Borrower or any of its
Restricted Subsidiaries) or (ii) the Borrower or any of its Restricted
Subsidiaries intends to use for substantially the same purpose as any other
property that has been or is to be sold or transferred by the Borrower or any of
its Restricted Subsidiaries to any Person (other than the Borrower or any of its
Restricted Subsidiaries) in connection with such lease.

 

SECTION 6.12. Changes in Fiscal Year. The Borrower shall not change the end of
its fiscal year to a date other than December 31.

 

SECTION 6.13. Intentionally Deleted.

 

SECTION 6.14. Intentionally Deleted.

 

SECTION 6.15. Minimum Interest Coverage Ratio. The Borrower shall not permit the
Interest Coverage Ratio as of the last day of any fiscal quarter to be less than
2.5 to 1.0.

 

SECTION 6.16. Maximum Leverage Ratio. The Borrower shall not permit the Leverage
Ratio as of the last day of any fiscal quarter to exceed 4.5 to 1.0.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

 

36



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect when made or deemed made;

 

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

 

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

 

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

37



--------------------------------------------------------------------------------

(k) one or more final non-appealable judgments for the payment of money in an
aggregate amount in excess of $25,000,000 (net of insurance coverage which is
reasonably expected to be paid by the insurer thereunder as confirmed by such
insurer) shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Subsidiary to enforce any such judgment and is not
released, vacated or fully bonded within 30 days after its attachment or levy;

 

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount that could reasonably be expected to have a
Material Adverse Effect;

 

(m) a Change in Control shall occur; or

 

(n) the failure of the Borrower to comply with the terms and provisions of
Section 6.09.

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take the
following actions: (i) at any time prior to the Closing Date, terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
at any time on or after the Closing Date, declare the Loans then outstanding to
be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate (if such event occurs at any time
prior to the Closing Date or the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower (if such event occurs at any time on or after the
Closing Date).

 

ARTICLE VIII

 

The Agents

 

SECTION 8.01. Appointment. Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement, and each
Lender irrevocably authorizes each Agent, in such capacity, to take such action
on its behalf under the provisions of this Agreement and to exercise such powers
and perform such duties as are expressly delegated to such Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against any Agent.

 

38



--------------------------------------------------------------------------------

SECTION 8.02. Delegation of Duties. Each Agent may execute any of its duties
under this Agreement by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
No Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

SECTION 8.03. Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
the Borrower or any officer thereof contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or for any failure of the Borrower to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Borrower.

 

SECTION 8.04. Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Agents may deem and treat the payee of any Note as the owner thereof for all
purposes unless such Note shall have been transferred in accordance with Section
9.04 and all actions required by such Section in connection with such transfer
shall have been taken. Each Agent shall be fully justified in failing or
refusing to take any action under this Agreement unless it shall first receive
such advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans.

 

SECTION 8.05. Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent shall have received notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

39



--------------------------------------------------------------------------------

SECTION 8.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither any of the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of the Borrower or any
affiliate of the Borrower, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its affiliates. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Borrower or any affiliate of the Borrower that may come into the possession
of such Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

SECTION 8.07. Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Applicable Percentages in effect on the date on which indemnification
is sought under this Section (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Loan Percentages immediately prior
to such date), for, and to save each Agent harmless from and against, any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (including, without limitation, at any time following the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

 

SECTION 8.08. Agent in its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Borrower as though such Agent were not an Agent. With respect
to its Loans made or renewed by it, each Agent shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
were not an Agent, and the terms “Lender” and “Lenders” shall include each Agent
in its individual capacity.

 

SECTION 8.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 7(a) or Section 7(h) with respect to the Borrower shall

 

40



--------------------------------------------------------------------------------

have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement.

 

SECTION 8.10. The Arranger and the Syndication Agent. Neither the Arranger nor
the Syndication Agent, in their respective capacities as such, shall have any
duties or responsibilities, nor shall either of them incur any liability, under
this Agreement and the other Loan Documents.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i) if to the Borrower, to it at One Williams Center, Suite 2800, Tulsa,
Oklahoma, 74172, Attention of Jeff Holman (Telecopy No. (918) 574-7003);

 

(ii) if to the Administrative Agent, to Lehman Commercial Paper Inc., 745
Seventh Avenue, New York, New York 10019, Attention of Francis Chang (Telecopy
No. (646) 758-3864);

 

(iii) If to the Syndication Agent, to Lehman Commercial Paper Inc., 745 Seventh
Avenue, New York, New York 10019, Attention of Francis Chang (Telecopy No. (646)
758-3864); and

 

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

41



--------------------------------------------------------------------------------

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or extend the expiration date of any Commitment, without the
written consent of each Lender affected thereby, (iv) change Section 2.15(c) in
a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, or (v) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder without the prior written consent of the
Administrative Agent.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out of pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by the
Agents or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made,
including all such out-of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 

(b) The Borrower shall indemnify the Agents and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against

 

42



--------------------------------------------------------------------------------

any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
un-reimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the un-reimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

 

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable not later than ten (10)
days after written demand therefor.

 

SECTION 9.04. Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Agents, all future holders of the Loans and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Agents and each Lender.

 

(b) Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a “Participant”) participating interests in any Loan owing
to such Lender, any Commitment of such Lender or any other interest of such
Lender hereunder and under the other Loan Documents. In the event of any such
sale by a Lender of a participating interest to a Participant, such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Loan for
all purposes under this Agreement and the other Loan Documents, and the Borrower
and the Agents shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. In no event shall any Participant under any such
participation have any right to approve any amendment or waiver of any provision
of any Loan Document, or any consent to any departure by any Loan Party
therefrom, except to the extent that such amendment, waiver or consent would
require the consent of all Lenders pursuant to Section 9.02. The Borrower agrees
that if amounts outstanding under this Agreement and the Loans are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its

 

43



--------------------------------------------------------------------------------

participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating
interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section 9.08(a) as fully as if such
Participant were a Lender hereunder. The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
with respect to its participation in the Commitments and the Loans outstanding
from time to time as if such Participant were a Lender; provided that, in the
case of Section 2.13, such Participant shall have complied with the requirements
of said Section, and provided, further, that no Participant shall be entitled to
receive any greater amount pursuant to any such Section than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred.

 

(c) Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any affiliate, Related Fund or Control Investment
Affiliate thereof or, with the consent of the Borrower and the Agents (which, in
each case, shall not be unreasonably withheld or delayed), to an additional
bank, financial institution or other entity (an “Assignee”) all or any part of
its rights and obligations under this Agreement pursuant to an Assignment and
Assumption, substantially in the form of Exhibit A, executed by such Assignee
and such Assignor (and, where the consent of the Borrower or the Agents is
required pursuant to the foregoing provisions, by the Borrower and such other
Persons) and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that no such assignment to an Assignee
(other than any Lender or any affiliate thereof) shall be in an aggregate
principal amount of less than $2,500,000 (other than in the case of an
assignment of all of a Lender’s interests under this Agreement), unless
otherwise agreed by the Borrower and the Administrative Agent. Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Assignment and Assumption, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
with Commitments and/or Loans as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of an Assignor’s rights and obligations
under this Agreement, such Assignor shall cease to be a party hereto, except as
to Sections 2.12, 2.13, 2.14 and 9.03 in respect of the period prior to such
effective date). Notwithstanding any provision of this Section, the consent of
the Borrower shall not be required for any assignment that occurs at any time
when any Event of Default shall have occurred and be continuing. For purposes of
the minimum assignment amounts set forth in this paragraph, multiple assignments
by two or more Related Funds shall be aggregated.

 

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 9.01 a copy of each Assignment and Assumption
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, each Agent
and the Lenders shall treat each Person whose name is recorded in the Register
as the owner of the Loans and any Notes evidencing such Loans recorded therein
for all purposes of this Agreement. Any assignment of any Loan, whether or not
evidenced by a Note, shall be effective only upon appropriate entries with
respect thereto being made in the Register (and each Note shall expressly so
provide). Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Assumption; thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the designated Assignee, and the
old Notes shall be returned by the Administrative Agent to the Borrower marked
“canceled”. The Register shall be available for inspection by the Borrower or
any Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice.

 

44



--------------------------------------------------------------------------------

(e) Upon its receipt of an Assignment and Assumption executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 9.04(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (treating
multiple, simultaneous assignments by or to two or more Related Funds as a
single assignment) (except that no such registration and processing fee shall be
payable (y) in connection with an assignment by or to a Lehman Entity or (z) in
the case of an Assignee which is already a Lender or is an affiliate or Related
Fund of a Lender or a Person under common management with a Lender), the
Administrative Agent shall (i) promptly accept such Assignment and Assumption
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower. On or prior to such effective date, the
Borrower, at its own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the Note of the assigning Lender) a new
Note to the order of such Assignee in an amount equal to the Loans assumed or
acquired by it pursuant to such Assignment and Assumption and, if the Assignor
has retained Loans, upon request, a new Note to the order of the Assignor in an
amount equal to the Loans retained by it hereunder. Such new Note or Notes shall
be dated the Closing Date and shall otherwise be in the form of the Note or
Notes replaced thereby.

 

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law.

 

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 9.04(g), any SPC may
(A) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender, or with
the prior written consent of the Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld) to any financial institutions
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans, and (B) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC; provided that non-public information with
respect to the Borrower may be disclosed only with the Borrower’s consent which
will not be unreasonably withheld. This paragraph may not be amended without the
written consent of any SPC with Loans outstanding at the time of such proposed
amendment.

 

45



--------------------------------------------------------------------------------

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans or the termination
of this Agreement or any provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. (a) Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender, if any Lender (a
“Benefitted Lender”) shall at any time receive any payment of all or part of the
obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 7(h) or 7(i), or otherwise), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of such other Lender’s obligations, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s obligations, or shall provide such other
Lenders with the benefits of any such collateral, as shall be necessary to cause
such Benefitted Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

 

(b) If an Event of Default shall have occurred and be continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by

 

46



--------------------------------------------------------------------------------

law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

 

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

47



--------------------------------------------------------------------------------

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

SECTION 9.15. Separateness. The Lenders acknowledge that (i) the Lenders have
advanced funds to the Borrower in reliance upon the separateness of the Borrower
and the General Partner from each other and from any other Persons, including
Magellan Midstream Holdings, L.P. and the General Partner, and (ii) the Borrower
has assets and liabilities that are separate from those of other Persons,
including Magellan Midstream Holdings, L.P. and the General Partner.

 

48



--------------------------------------------------------------------------------

SECTION 9.16. Restricted Subsidiaries. The Borrower may, at any time, by notice
to the Administrative Agent, designate any Subsidiary as a Restricted
Subsidiary; provided, that (a) the Borrower would not be in violation of Section
6.01 if any Indebtedness of such Subsidiary were incurred on the date of such
designation, and (b) after giving effect to such designation no Default or Event
of Default will have occurred and be continuing.

 

SECTION 9.17. No Personal Liability of Directors, Officers, Employees and
Unitholders. No director, officer, partner, employee, member or manager of the
General Partner will have any liability for any obligations of the Borrower, or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Lender waives and releases all such liability. This waiver
and release are part of the consideration for the making of the Loans.

 

[END OF TEXT]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MAGELLAN MIDSTREAM PARTNERS, L.P.,

a Delaware limited partnership

By:

 

Magellan GP, LLC,

   

a Delaware limited liability company

   

By:

 

/s/ John D. Chandler

--------------------------------------------------------------------------------

   

Name:

 

John D. Chandler

   

Title:

 

Chief Financial Officer



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent,

By:

 

/s/ Michelle Rosolinsky

--------------------------------------------------------------------------------

Name:

 

Michelle Rosolinsky

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

CITIBANK, N.A.

By:

 

/s/ Charles F. Bohn, Jr.

--------------------------------------------------------------------------------

Name:

 

Charles F. Bohn, Jr.

Title:

 

M.D.



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.

By:

 

/s/ William W. Archer

--------------------------------------------------------------------------------

Name:

 

William W. Archer

Title:

 

Managing Director



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC

By:

 

/s/ Wilfred V. Saint

--------------------------------------------------------------------------------

Name:

 

Wilfred V. Saint

Title:

 

Director, Banking Products Services, US

By:

 

/s/ Joseline Fernandes

--------------------------------------------------------------------------------

Name:

 

Joseline Fernandes

Title:

  Associate Director, Banking Products Services, US



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION

By:

 

/s/ R. Clingman

--------------------------------------------------------------------------------

Name:

 

R. Clingman

Title:

 

Director